DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species i (in which the controller changes the supply interval, with which the lubrication agent supply device supplies the lubrication agent to the linear drive mechanism of the machine, based on an amount of current of the motor that varies according to the load, per at least Figure 5, and as described in at least paragraphs 0006-0031, for example) in the reply filed on October 21, 2021 is acknowledged.
Claims 3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 21, 2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“1” in at least Figures 1-2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
The drawings are objected to because it appears that the lead line in Figure 1 leading from reference character 4c does not lead to the structure indicated in paragraph 0008, for example.  In particular, it appears that the lead line from element 4c leads to the ball screw nut 4e.  Compare Figures 3 and 1, noting that the lead line from 4c in Figure 1 appears to indicate the same element indicated as 4e in Figure 3, whereas in paragraph 0008, the specification indicates that 4e is a “ball screw nut” threaded with ball screw 3d, whereas 4c is described in paragraph 0008 as “a back surface” of the “spindle head 4b”.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2000-052189 A (hereinafter, JP ‘189).
It is noted that JP ‘189 was cited on the Information Disclosure Statement filed 3/17/2020.  It is additionally noted that Applicant provided a translation of JP ‘189.  That said, for any references herein to paragraph numbers or the like, attention is directed to that translation. 
JP ‘189 teaches a machine (Figure 1, for example) including a “linear drive mechanism” driven by a motor (such as X-direction feed motor 11, or Z-direction feed motor 8); see Figure 1 and also at least paragraphs 0015-0016, 0018.  A lubrication agent supply pipe (including 36, 35, and the various pipes/branch pipes referenced in at least paragraphs 0018-0019, for example) is used to provide a lubrication agent (supplied to the lubrication agent supply pipe via a lubrication agent supply device that includes a pump 19) to the linear drive mechanism (see Figures 1-2, as well as at least paragraphs 0015-0019, the abstract on page 1 of the translation provided by Applicant, as well as paragraphs 0007-0010, for example) that is driven by either of X-direction feed motor 11 or Z-direction feed motor 8.  
A controller (including at least NC device 13) changes a supply interval with which the lubrication supply device (that includes pump 19) supplies the lubrication agent to the linear drive mechanism based on an operational criterion of the machine (re claim 1), which claim 4), wherein the controller changes the supply interval based on an amount of current (detected by current detector 14) of either one of the feed motors 11 or 8 that varies according to the load (re claim 2).  See Figure 1, and see also paragraphs 0016-0020, 0023, the abstract (which explicitly teaches that 14 can detect the load of either motor 8 or motor 11), paragraphs 0007, 0009-0013, for example.  It is especially noted that paragraph 0016 discusses a current detector 14 being provided in the power circuit of the X-direction feed motor 11, and when the sliding load between the X slide 5 and the guide and the friction of the threaded portion of the X-direction feed screw increase, the current value flowing through the motor 11 increases.  A comparator 16 compares the signal c (re the current detected by current detector 14) with a set value, and when the detected current value becomes larger than a set value, an oil supply pump driving command based on an increase in load is outputted, which is a change in supply interval as compared to when no such detected current value that exceeds the preset value is present.  See especially paragraphs 0016-0017, but also Figure 1 and paragraphs 0018-0020, 0023, 0007, 0009-0013, and the abstract.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
November 5, 2021